     Case 2:19-cv-00803-GMN-GWF Document 8 Filed 08/02/19 Page 1 of 2




 1   WRIGHT, FINLAY & ZAK, LLP
     Matthew S. Carter, Esq.
 2   Nevada Bar No. 09524
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 475-7967; Fax: (702) 946-1345
 6   lrobbins@wrightlegal.net
     Attorneys for Plaintiff, Wells Fargo Bank, N.A., As Trustee For The Certificate Holders Of Park
 7   Place Securities, Inc., Asset-Backed Pass-Through Certificates, Series 2005-WCW1
 8
 9
                                 UNITED STATES DISTRICT COURT
10
                                        DISTRICT OF NEVADA
11
     WELLS FARGO BANK, N.A., AS TRUSTEE                Case No.: 2:19-cv-00803-GMN-GWF
12   FOR THE CERTIFICATE HOLDERS OF
                                                       STIPULATION AND ORDER TO
13   PARK PLACE SECURITIES, INC., ASSET-
                                                       EXTEND TIME TO RESPOND TO
     BACKED PASS-THROUGH
                                                       DEFENDANT’S MOTION TO DISMISS
14   CERTIFICATES, SERIES 2005-WCW1,
15                  Plaintiff,                         [First Request]
16          vs.
17   COMMONWEALTH LAND TITLE
     INSURANCE COMPANY,
18
19                  Defendants.

20
            Plaintiff, Wells Fargo Bank, N.A., As Trustee For The Certificate Holders Of Park Place
21
     Securities, Inc., Asset-Backed Pass-Through Certificates, Series 2005-WCW1 (“Wells Fargo”),
22
23   and Defendant Commonwealth Land Title Insurance Company (“Commonwealth”), by and

24   through their respective attorneys of records, and hereby agree and stipulate as follows.
25
            1. On July 22, 2019, Commonwealth filed a Motion to Dismiss [ECF No. 6] (“Motion”);
26
            2. Wells Fargo’s response to Commonwealth’s Motion is due August 5, 2019;
27
28



                                                Page 1 of 2
     Case 2:19-cv-00803-GMN-GWF Document 8 Filed 08/02/19 Page 2 of 2



            3. Wells Fargo’s counsel is requesting an additional seven (7) days to file its response to
 1
 2             Commonwealth’s Motion, and thus requests up to August 12, 2019, to file an

 3             Opposition;
 4
            4. This extension is requested to allow Counsel for Wells Fargo additional time to
 5
               review and respond to the points and authorities cited to in Commonwealth’s Motion.
 6
 7          5. Counsel for Commonwealth does not oppose this extension;

 8          6. This is the first request for an extension which is made in good faith and not for
 9             purposes of delay.
10
            IT IS SO STIPULATED.
11
      DATED this 2nd of August, 2019.                 DATED this 2nd of August, 2019.
12
13    WRIGHT, FINLAY & ZAK, LLP                       EARLY SULLIVAN WRIGHT GIZER &
                                                      McRAE LLP
14    /s/ Lindsay D. Robbins
      Matthew S. Carter, Esq.                         /s/ Sophia S. Lau
15    Nevada Bar No. 9524                             Kevin S. Sinclair, Esq.,
16    Lindsay D. Robbins, Esq.                        Nevada Bar No. 12277
      Nevada Bar No. 13474                            Sophia S. Lau, Esq.,
17    7785 W. Sahara Ave., Suite 200                  Nevada Bar No. 13365
      Las Vegas, NV 89117                             8716 Spanish Ridge Avenue, Suite 105
18
      Attorneys for Plaintiff Wells Fargo Bank,       Las Vegas, Nevada 89148
19    N.A., As Trustee For The Certificate Holders    Attorneys for Defendant, Commonwealth
      Of Park Place Securities, Inc., Asset-Backed    Land title Insurance Company
20    Pass-Through Certificates, Series 2005-
      WCW1
21
22
     IT IS SO ORDERED.
23
                       11 day of August, 2019.
            Dated this _____
24
25
26                                               ________________________________________
                                                 Gloria M. Navarro, Chief Judge
27                                               UNITED STATES DISTRICT COURT
28



                                               Page 2 of 2
